          Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 1 of 10
                                                                                                            Eversheds Sutherland (US) LLP
                                                                                                            999 Peachtree St., N.E., Suite 2300
                                                                                                            Atlanta, GA 30309-3996

                                                                                                            D: +1 404.853.8122
                                                                                                            F: +1 404.853.8806

                                                                                                            jimmcgibbon@
                                                                                                            eversheds-sutherland.com



                                                                                     Application DENIED without prejudice.
                                                          March 31, 2020             All discovery is stayed pending further
                                                                                     Order of this Court.
      Via ECF Filing
      Honorable P. Kevin Castel                                                      SO ORDERED.
      United States Courthouse                                                       March 31, 2020
      500 Pearl Street, Courtroom 11D
      New York, New York 10007

                Re:       Kid Car NY, LLC v. Kidmoto Technologies LLC and Nelson Nigel
                          Case Number: 1:19-cv-07929-PKC

      Dear Judge Castel:

              We write on behalf of Plaintiff Kid Car NY, LLC (“Kid Car”) in the above styled
      action, pursuant to Your Honor's Individual Practices § 3(B) and Local Civil Rule 37.2 to
      request a discovery conference with the Court to resolve a discovery dispute between Kid
      Car and the Defendants. As represented in the accompanying Certification, we have met
      and conferred in a good-faith attempt to resolve the parties' disputes, but most of the issues,
      discussed below remain unresolved.

              By way of background, Kid Car has sued Defendants for unfair competition arising
      primarily out of trademark infringement under state and federal law. Defendants repeatedly
      used the “KID CAR” trademark in web-based advertisements and web postings in an effort
      to deceive consumers into thinking they were accessing Kid Car’s web site and signing up
      for its service. Kid Car also asserts a claim for copyright infringement based on the
      Defendants having copied virtually in full the text Kid Car’s “app” for customer reservation
      and dispatch system, and several other claims.

              This dispute relates to the Defendants refusal to provide relevant documents in
      response to Plaintiffs First Requests for Production of Documents (the “First Requests”),
      which were duly served on Defendants on December 30, 2019. These requests primarily
      sought documents in two broad categories. The first category of documents sought relate to
      the ads that Defendants posted on Google and the reports that Google sends or makes
      available to advertisers reflecting the success of such ads in terms of views, clicks through
      to the advertiser’s web site and a limited set of “conversions” of such ads into business. The
      second category is comprised largely of records of app downloads and financial statements
      necessary to show profits earned from Defendants’ infringement, as well as damages
      suffered – in each case available remedies under relevant statutes.

             On February 3, 2020, Defendants duly served their Responses to Plaintiff’s First
      Requests for Documents (the “Response”) stating virtually blanket objections. With the
      exception of a request for all documents evidencing communications between the parties


Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
    Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 2 of 10
                                                      Honorable P. Kevin Castel
                                                      March 31, 2020
                                                      Page 2


(Request No. 10), and a tiny subset of documents in response to Request No. 9 (which
category Defendants have elsewhere denied exist), Defendants objected to the provision of
any of the documents sought in the First Request.

        The central objection is stated as follows: “Defendants object to this request
pending a forthcoming motion for judgment on the pleadings….” stating broadly that the
complaint fails to show entitlement to either trademark or copyright protections. In other
words, Defendants essentially seek a stay of production until its motion has been resolved.
The Defendants did not even serve their pre-motion letter relating to this Motion for
Judgment on the Pleadings until March 10, 2020, and it will not be resolved for some time.
Since Kid Car needs the relevant documents both as evidence and as a basis for depositions
and other further discovery, this objection amounts to claimed unilateral stay (without
motion) of all discovery by the Plaintiff only until after the period for fact discovery has
expired. These grounds are specious. No stay has been entered in this proceeding, and the
Defendants are not entitled to refuse to respond to recovery on the grounds of a pending
motion. See Envirosource, Inc. v. Horsehead Res. Dev. Co., No. 95CIV.5106(AGS)(SEG),
1996 WL 399823, at *1 (S.D.N.Y. July 17, 1996) (noting pending motion to dismiss and
sensitive nature of data did not give defendant right to “grant[] itself a unilateral stay”)
Kirschner v. J.P. Morgan Chase Bank, N.A., No. 17CIV6334PGGSLC, 2020 WL 230183,
at *2 (S.D.N.Y. Jan. 15, 2020) (“A motion to dismiss does not automatically stay
discovery.”); Funai Elec. Co. v. Orion Elec. Co., No. 01CIV.3501(AGS)(JCF), 2002 WL
1808419, at *12 (S.D.N.Y. Aug. 7, 2002) (same).

        The Defendants further object generally to most requests on the grounds that the
requested documents will reveal information that is competitively sensitive. The parties are
in the process of negotiating a Protective Order that should fully resolve such objections.
(Unfortunately, the parties also have disputes over the terms of the Protective Order which
likely will have to be presented to the Court as well).

      Note that the First Request included certain definitions that may be relevant, and the
Response seeks to incorporate certain “General Objections.” 1

                                REQUESTS AT ISSUE
       REQUEST NO. 1: Copies of all Subject Ads and Postings, including Subject
Google Ads and such documents as will show during what time periods the Subject Ads
and Postings were run or posted. If copies of such Subject Ads or Postings are not
available, provide such documents as will disclose the text thereof.

        RESPONSE: In addition to the General Objections set forth above, Defendants
object to this request pending a forthcoming motion for judgment on the pleadings, as

1
  The relevant definitions from Kid Car’s First Requests are attached as Exhibit A. The
“General Objections” from Defendants’ Responses to Kid Car’s First Requests are attached
as Exhibit B.
   Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 3 of 10
                                                     Honorable P. Kevin Castel
                                                     March 31, 2020
                                                     Page 3


Plaintiff has failed to identify any part of the Kid Car NY, LLC name subject to
trademark. Defendants further object to this request as overly broad and harassing in that it
seeks information without regard to its potential relevance to any issue in this action,
specifically ads and postings outside of the New York area where Kid Car NY, LLC
operates, which may reveal competitive advantages, strategies or other information
unrelated to this action, and because the request is generally overly broad and harassing.
Defendants further object to this request to the extent it seeks information not relevant to
the subject matter in this action, including the claim or defense of any party in this
litigation, and is not reasonably calculated to lead to the discovery of admissible evidence.

        Grounds for Motion as to Request No. 1: By way of explanation, the term
“Subject Ads and Postings” as defined in the First Request refers to all of the
advertisements and web postings by the Defendants that incorporate the specific phrase
“kid car” in singular, plural or possessive form. In other words, these are the ads and web
postings that Kid Car asserts violate the KID CAR trademark and have misled consumers.
Defendants’ objections are entirely improper.
   •   The assertion that the very infringing ads and postings of which Plaintiff
       complains are not relevant verges on the laughable. The prevalence and durations
       of such ads and postings and their phraseology are relevant to the willfulness of
       Defendants’ actions in using the KID CAR mark in its ads and postings and
       constitute a tacit admission by Defendants that the mark had acquired a valuable
       secondary meaning of which Defendants could take advantage through misleading
       consumers. These ads and postings and the periods during which they were used
       are also a starting point for the computation of Defendants’ profits from its
       infringements and Plaintiff’s damages as a result of the misleading use of the
       mark, both of which are available remedies under statute. Finally, even
       advertisements and postings outside the New York area are subject to discovery to
       the extent that they could have been and/or were viewed by individuals inquiring
       about services in New York.
   •   This request is merely for copies of the ads and postings and such documents that
       will reveal the periods in which they appear. There is no substantial burden
       associated with this request.
   •   As described above, the objection based on Defendants’ contemplated motion is
       not an appropriate grounds to deny discovery.
   •    The objection based on confidentiality is inappropriate since these were public
       advertisements and postings. Any concerns will in any event be addressed in a
       Protective Order.
       REQUEST NO. 2: Copies of all other ads placed by Defendants on Google
during the Relevant Period and such documents as will show during what time periods
these ads were run or posted. If copies of such Google ads are not available, provide
such documents as will disclose the text thereof.
   Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 4 of 10
                                                     Honorable P. Kevin Castel
                                                     March 31, 2020
                                                     Page 4


       RESPONSE: See Defendants’ response to Request No. 1, supra, which is
incorporated by reference as if stated fully herein.

        Grounds for Motion as to Request No. 2: This Request seeks copies of all non-
infringing ads – ads that do not contain the KID CAR trademark. Defendants’ objections
are again improper:

   •   The non-infringing ads are relevant for several reasons. They may demonstrate that
       Defendants (like others providing taxi service with car seats) did not need to use the
       KID CAR mark in their advertising. Also, a comparison of the responses to the
       non-infringing ads to infringing ads may help show the secondary meaning that the
       KID CAR mark has obtained as well as the profits earned by Defendants and the
       damages suffered by Plaintiff.

   •   This request is merely for copies of the ads and postings and such documents that
       will reveal the periods in which they appear. There is no substantial burden
       associated with this request.

   •   As described above, the objection based on Defendants’ contemplated motion is not
       an appropriate grounds to deny discovery.

   •   The objection based on confidentiality is inappropriate since these were public
       advertisements and postings. Any concerns will in any event be addressed in a
       Protective Order.

REQUESTS NOS. 3 TO 5.

       REQUEST NO. 3: All monthly or other report or document prepared or sent by
Google to Defendants during the Relevant Period that show impressions, clicks, click-
through rate, or costs for any Subject Google Ad.

       RESPONSE: See Defendants’ response to Request No. 1, supra, which is
incorporated by reference as if stated fully herein.

       REQUEST NO. 4: All monthly or other report or document prepared or sent
by Google to Defendants or accessible by Defendants from Google that show
impressions, clicks, click- through rate or costs for any other advertising by Defendants
on Google during the Relevant Period.

       RESPONSE: See Defendants’ response to Request No. 1, supra, which is
incorporated by reference as if stated fully herein.

        REQUEST NO. 5: All monthly or other report or document prepared or sent
to Defendants or accessible by Defendants that show impressions, clicks, click-through
rate or costs for any other Subject Act or Posting.
   Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 5 of 10
                                                     Honorable P. Kevin Castel
                                                     March 31, 2020
                                                     Page 5




       RESPONSE: See Defendants’ response to Request No. 1, supra, which is
incorporated by reference as if stated fully herein

        Grounds for Motion as to Requests Nos. 3, 4 and 5: Requests 3 and 4 seek
copies of all Google reports provided to or accessible by Defendants that measure the
performance in terms of views, clicks and some resulting downloads of particular ads
that respectively do and do not infringe on the KID CAR trademark. These reports also
contain information with respect to the number of times that customers may have
searched the web using the “KID CAR mark, with and without accompanying words, as
well as information that would contrast the searches for “Kidmoto.” Request 5 seeks
any similar reports that may have been provided to Defendants with respect to its other,
non-Google Ad, advertising using the “KID CAR” mark.

   •   Such comparative information may be relevant to secondary meaning relating to
       the KID CAR mark. It is also relevant to the computation of the profits that
       Defendants may have earned from the use of the KID CAR mark as compared
       with other advertising and similarly to the damages suffered by Plaintiff as a
       result of such infringement.

   •   As described above, the objections based on Defendants’ contemplated motion is
       not an appropriate grounds to deny discovery.

   •   The objections based on confidentiality will be fully addressed by the entry of an
       appropriate Protective Order.

REQUESTS NOS. 6 TO 9.

       REQUEST NO. 6: Such reports or other Documents prepared or sent by
EverTransit to Defendants or accessible by Defendants from EverTransit as are sufficient
to show the monthly downloads of the Kidmoto App for each month during the Relevant
Period. (Defendants may for the time being redact the identity of the customers listed on
such report before they are produced.)

        RESPONSE: In addition to the General Objections set forth above, Defendants
object to this request pending a forthcoming motion for judgment on the pleadings, as
Plaintiff has failed to identify any part of the Kid Car NY, LLC App subject to copyright.

       REQUEST NO. 7. All income statements, balance sheets, cash flow reports
or other financial statements of either or both Defendants or concerning Kidmoto
Service prepared during the Relevant Period that record monthly, quarterly or annual
revenues, costs, profits, cash flows, assets or liabilities of Defendants, whether or not
such financial statements are audited (such Documents being referred to herein as
"Defendant Financial Statements").
   Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 6 of 10
                                                     Honorable P. Kevin Castel
                                                     March 31, 2020
                                                     Page 6


         RESPONSE: In addition to the General Objections set forth above, Defendants
object to this request as overly broad and harassing in that it seeks information without
regard to its potential relevance to any issue in this action, specifically “[a]ll income
statements, balance sheets, cash flow reports or other financial statements” that have no
identifiable connection to any alleged misconduct in this action, but merely serve to reveal
substantial competitive information, including but not limited to EBITDA, gross margins,
profit margins, costs, and various other competitive profitability indicators as well as
business operations, and because the request is generally overly broad and harassing.
Defendants further object to this request to the extent it seeks information not relevant to
the subject matter in this action, including the claim or defense of any party in this
litigation, and is not reasonably calculated to lead to the discovery of admissible evidence.

       REQUEST NO. 8. To the extent Defendant Financial Statements do not exist
or do not collectively record accurate monthly, quarterly and annual revenues, costs,
profits, cash flows, assets and liabilities of Defendants or concerning the Kidmoto
Service, such additional Documents as may be necessary to adequately report or record
such information.

       RESPONSE: See Defendants’ response to Request No. 7, supra, which is
incorporated by reference as if stated fully herein.

        REQUEST NO. 9: Such documents that will show the revenues of Kidmoto
attributable to rides in which Defendant Nelson Nigel was the driver, and such
documents as will show all forms of compensation paid to or received by Nelson Nigel
from Defendant Kidmoto, or directly from any rider concerning the Kidmoto Service.

         RESPONSE: In addition to the General Objections set forth above, Defendants
object to this request as overly broad and harassing in that it seeks information without
regard to its potential relevance to any issue in this action, specifically revenues that have
no identifiable connection to any alleged misconduct in this action, and because the request
is generally overly broad and harassing. Defendants further object to this request as overly
broad, unduly burdensome and harassing, to the extent that it requires Defendants to
segregate revenues based upon drivers or reverse-engineer the source of any compensation,
as such a request is not proportional to the needs of the case, considering the importance of
the issues at stake in the action, the amount in controversy, the parties’ relative access to
relevant information, the parties’ resources, the importance of the discovery in resolving the
issues, and whether the burden or expense of the proposed discovery outweighs its likely
benefit. Defendants further object to this request to the extent it seeks information not
relevant to the subject matter in this action, including the claim or defense of any party in
this litigation, and is not reasonably calculated to lead to the discovery of admissible
evidence.

       Subject to and without waiving the foregoing Specific Objections and General
Objections set forth above, Defendants state that they will produce non-privileged
   Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 7 of 10
                                                     Honorable P. Kevin Castel
                                                     March 31, 2020
                                                     Page 7


documents concerning any revenues or compensation related to Kidmoto rides using Kid
Car car seats.

        Grounds for Motion as to Requests Nos. 6-9: Requests Nos. 6-9 relate to
financial information necessary to the determination of profits earned by Defendants and
damages suffered by Plaintiff as a result of infringements.
   •   These damages are relevant to determine the profits earned by Defendants based
       their infringement of the KID CAR trademark on the use of the Kid Car App as
       well as the damages suffered by Plaintiff:
       o Request No. 6 relates to the numbers of downloads of Kidmoto’s app during
         various periods – and may be used to compare responses to infringing and
         non-infringing ads. Also, the number of downloads can be linked to the value
         of past and future business resulting from such downloads. The timing of
         these downloads is of particular relevance to the trademark claims, since
         downloads in response to infringing ads can be compared to periods of non-
         infringement. These reports are fully available to Defendants and can be
         provided easily.
       o Request No. 7 seek financial statements, from which Kid Moto’s profits can
         be determined. Financial statements other than income statements allow for
         determination of anomalies that may be relevant to the determination of true
         profits.
       o Request No. 8 comes into play only if there are not available financial
         statements and would require the production of such documents as would be
         necessary to compute profits.
       o Request No. 9 relates to the profits specifically earned by Defendant Nelson
         Nigel, as well and will also address any artificial suppression of profits to
         Defendant Kidmoto, LLC as a result of compensation paid to its sole or
         substantial owner.
   •   With the possible exception of Request No. 8, which will not even by triggered if
       Defendants have financial statements, there is no significant burden associated
       with these requests, all of which are narrowly tailored to the need.

   •   As described above, the objections based on Defendants’ contemplated motion is
       not an appropriate grounds to deny discovery.

   •   The objections based on confidentiality will be fully addressed by the entry of an
       appropriate Protective Order.

       There is no pending issue with respect to the remaining to requests. Defendants
have agreed to provide all documents evidencing communications between the parties in
Request No. 10, and Plaintiff voluntarily withdraws Request No. 11, which asked for all
documents referring to Plaintiff.
   Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 8 of 10
                                                     Honorable P. Kevin Castel
                                                     March 31, 2020
                                                     Page 8


       For the foregoing reasons, Plaintiff respectfully requests a discovery conference to
resolve these discovery disputes.

                                            Sincerely,

                                            /s/ James R. McGibbon
                                            Ronald W. Zdrojeski
                                            James R. McGibbon
                                            Alexander Fuchs
                                            Eversheds Sutherland (US) LLP

JRM/ks
Enclosures
cc: John H. Ray, III (via ECF only)
             Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 9 of 10



                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                     :
KID CAR NY, LLC,                                                     :   Index No. 1:19-cv-07929
                                                                     :
                                         Plaintiff,                  :
                                                                     :
               - against -                                           :
                                                                     :
KIDMOTO TECHNOLOGIES LLC and                                         :
NELSON NIGEL,                                                        :
                                                                     :
                                         Defendants.                 :
                                                                     :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                     CERTIFICATION

           I hereby certify, pursuant to Rule 37(a)(1) of the Federal Rules of Civil Procedure, and

 Your Honor’s Individual Practice Rules § 3(B), that on February 28, 2020 and March 6, 2020, I

 and Alexander P. Fuchs from my firm on behalf of Plaintiff Kid Car NY, LLC (“Kid Car”), met

 and conferred by telephone with John H. Ray, III of Ray & Counsel, P.C. on behalf of the

 Defendants Kidmoto Technologies LLC and Nelson Nigel (“Defendants”). During that meet-

 and-confer the parties discussed Defendants’ objections to Kid Car’s First Requests for

 Production numbers 1 through 9, and Defendants’ refusal to produce documents based on this

 objections, but could not come to a resolution.

 Dated: March 31, 2020
                                                             Respectfully submitted,

                                                             EVERSHEDS SUTHERLAND (US) LLP

                                                   By:       s/ James R. McGibbon
                                                             James R. McGibbon
                                                             999 Peachtree Street, NE, Suite 2300
                                                             Atlanta, GA 30309
                                                             Telephone: (404) 853-8122
Case 1:19-cv-07929-PKC Document 53 Filed 03/31/20 Page 10 of 10



                            Facsimile: (404) 853-8806
                            jimmcgibbon@eversheds-sutherland.com

                            Ronald W. Zdrojeski
                            Alexander P. Fuchs
                            1114 Avenue of Americas, 40th Floor
                            New York, New York 10036
                            Telephone: (212) 389-5000
                            Facsimile: (212) 389-5099
                            ronzdrojeski@eversheds-sutherland.com
                            alexfuchs@eversheds-sutherland.com

                            Attorneys for Plaintiff Kid Car NY, LLC
Case 1:19-cv-07929-PKC Document 53-1 Filed 03/31/20 Page 1 of 5




           EXHIBIT A
Case 1:19-cv-07929-PKC Document 53-1 Filed 03/31/20 Page 2 of 5
Case 1:19-cv-07929-PKC Document 53-1 Filed 03/31/20 Page 3 of 5
Case 1:19-cv-07929-PKC Document 53-1 Filed 03/31/20 Page 4 of 5
Case 1:19-cv-07929-PKC Document 53-1 Filed 03/31/20 Page 5 of 5
Case 1:19-cv-07929-PKC Document 53-2 Filed 03/31/20 Page 1 of 4




          EXHIBIT B
        Case 1:19-cv-07929-PKC Document 53-2 Filed 03/31/20 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                       )))
                                           )
KID CAR NY, LLC,                           )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )
                                           )                  No. 19-CV-07929-PKC-DCF
KIDMOTO TECHNOLOGIES LLC and NELSON )
NIGEL,                                     )
                                           )
            Defendants.                    )
__________________________________________)

          DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFF’S
          FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendants
Kidmoto Technologies LLC (“Kidmoto” or the “Company”) and Nelson Nigel (“Nigel,” and
collectively, “Defendants”), hereby respond to plaintiff Kid Car NY, LLC’s (“Kid Car” or
“Plaintiff”) First Set of Requests for Production of Documents (“Request”) as follows:

                                   GENERAL OBJECTIONS

        1.       Defendants provide this response without waiver of or prejudice to their right, at
any later time, to raise objections to: (a) the relevance, materiality, or admissibility of (i) the
Request or any part thereof, (ii) statements made in this response to the Request or any part
thereof, or (iii) any document produced pursuant to this response; or (b) any further demand for
discovery involving or relating to the matters raised in the Request.
        2.       Defendants will produce responsive, non-privileged documents and/or make them
available for inspection and designation or copying at a mutually agreeable time and location.
        3.       Defendants object to the Request to the extent that it demands production of any
document covered by the attorney-client privilege and work product doctrine, third-party
confidentiality agreements or protective orders, or any other applicable privilege, immunity or
protection. In the event that any document subject to a privilege, immunity or protection is
produced by Defendants, its production is inadvertent and does not constitute a waiver of any
privilege, immunity or protection.
        4.       Defendants object to the Request to the extent that it seeks documents beyond that
proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.
        5.       Defendants object to the Request to the extent that it calls upon Defendants for,
and/or to reveal, legal conclusions to the Plaintiff. Defendants’ responses shall not be deemed to
        Case 1:19-cv-07929-PKC Document 53-2 Filed 03/31/20 Page 3 of 4



constitute admissions (i) that any particular document or thing exists, is relevant, or admissible in
evidence, or (ii) that any statement or characterization in the Request is accurate or complete.
        6.      Defendants have not yet completed their investigation and discovery related to
this case. The specific responses set forth below and any production made pursuant to the
responses are based upon, and necessarily limited by, information now available to Defendants
after having made a diligent search, within the time to do so, of any files in their possession,
custody, or control that they believe reasonably relate to one or more of the specific requests.
Defendants reserve the right, at any time, to revise, correct, supplement, modify or clarify the
specific responses set forth below and any production made pursuant thereto. By this
reservation, however, Defendants do not assume a continuing responsibility to update their
responses beyond the requirements of the Federal Rules of Civil Procedure and the local rules of
this Court, and Defendants object to the Request to the extent it seeks to impose any such
continuing obligation.
        7.      In the responses that follow, a statement that responsive, non-privileged
documents will be produced does not mean that: (a) any documents exist; (b) they are in the
Defendants’ possession, custody, or control; or (c) that Defendants undertake to produce
documents beyond that proportional to the needs of the case.
        8.      Defendants undertake to answer the Request only to the extent required by the
Federal Rules of Civil Procedure, the local rules of the Court, and other applicable law
(collectively, “Rules”), and Defendants object to the Request to the extent that it purports to
exceed, expand upon or conflict with those Rules, in particular Local Rule 26.3 concerning the
scope of definitions.
        9.      Defendants object to each of the requests to the extent that they call for
information (i) generated by Defendants after this action was filed or (ii) pertaining to any time
outside of the period applicable to any of the claims, because the requests are to this extent
overly broad and unduly burdensome, and seek information that is not relevant to the subject
matter in the pending action, including the claim or defense of any party in this litigation, and not
reasonably calculated to lead to the discovery of admissible evidence.
        10.     Defendants object to the Request as unduly burdensome to the extent that it seeks
documents that are available, in a way that would be less burdensome or expensive, from a
public source or some other source available to the Plaintiff, or more appropriately developed
through the retention of an expert witness or deposition.
        11.     Defendants object to the Request to the extent that it purports to require them to
search through an unduly large number of documents or to search for documents that are not
accessible, available or locatable without imposing an undue burden upon Defendants.
Defendants will conduct a reasonable search of their files where responsive, non-privileged
documents are reasonably believed to be located.
        12.     Defendants object to the Request to the extent it seeks private or confidential
commercial information, and will not produce documents containing private or confidential
information except on the terms stated herein, properly redacted, and subject to the agreement to
abide by the designations of the documents produced or the entry of an appropriate
confidentiality agreement and protective order between the parties. Defendants’ production and
responses to the Request are supplied for use in this litigation and for no other purpose.
        13.     Defendants object to the Request to the extent that it is vague, ambiguous,
indefinite and/or fails to describe the categories of documents to be produced with reasonable
particularity, and to the extent that it employs terms or definitions that render the Request vague



                                                 2
        Case 1:19-cv-07929-PKC Document 53-2 Filed 03/31/20 Page 4 of 4



or ambiguous. Except as otherwise stated, Defendants will interpret any such term based on
their understanding of the term’s ordinary and common usage.
        14.     Defendants object to the Request as overly broad and harassing in that it seeks
information without regard to its potential relevance to any issue in this action, to the extent that
it seeks “all” documents or communications that merely concern or otherwise relate to a
particular and discrete issue or information, particularly where documents sufficient to constitute
or identify that issue or information are sufficient. In every such instance, in producing
responsive, non-privileged documents, Defendants will only produce documents sufficient to
constitute or identify the issue or information requested.
        15.     Defendants expressly incorporate these General Objections into each specific
response to the requests set forth below as if set forth in fully therein. These General Objections
form a part of the response to each and every request and are set forth here to avoid the
unnecessary duplication and repetition that would result from restating them for each response
below. The response to a request shall not operate as a waiver of any applicable specific or
general objection to a request.




                                                  3
